FORM OF Sub-Advisory Agreement Franklin Templeton Variable Insurance Products Trust Franklin Advisers, Inc. K2/D&S Management Co., L.L.C. This Sub-Advisory Agreement (the “Agreement”), made as of May 1, 2015, by and between Franklin Advisers, Inc. (“Franklin”), a California corporation, and K2/D&S Management Co., L.L.C. (“K2”), a Delaware limited liability company. W I T N E S S E T H WHEREAS, Franklin and K2 are under the common control of Franklin Resources, Inc.; WHEREAS, Franklin and K2 are each registered as an investment adviser under the Investment Advisers Act of 1940 (the “Advisers Act”), as amended, and engaged in the business of providing investment management services, as an independent contractor; WHEREAS, Franklin, pursuant to an Investment Management Agreement, effective on May1, 2015 (the “Investment Management Agreement”), made between Franklin Templeton Variable Insurance Products Trust, a Delaware statutory trust (the “Trust”), and Franklin, serves as the investment manager to the Franklin VolSmart Allocation VIP Fund (formerly named the Franklin Managed Volatility Global Allocation VIP Fund) (the “Fund”), a series of the Trust. WHEREAS, Franklin desires to retain K2 to render investment advisory, research and related services to the Fund pursuant to the terms and provisions of this Agreement, and K2 is interested in furnishing said services. NOW, THEREFORE, in consideration of the covenants and the mutual promises hereinafter set forth, the parties hereto, intending to be legally bound hereby, mutually agree as follows: 1. Franklin hereby retains K2 and K2 hereby accepts such engagement, to furnish certain investment advisory services with respect to the investment portfolio of the Fund, as more fully set forth herein. (a) Subject to the overall policies, direction and review of the Trust’s Board of Trustees (the “Board”) and to the instructions and supervision of Franklin, K2 agrees to provide certain investment advisory services (i) with respect to the securities, investments and cash equivalents in the Fund as a whole and (ii) for a portion of the Fund as agreed upon from time to time by Franklin and K2, including management of the investment and reinvestment of that portion of the Fund’s portfolio allocated for investment pursuant to K2’s tail risk protection strategy (the “Sub-Advised Portion”). K2 will determine what securities and other investments will be purchased, retained or sold by the Sub-Advised Portion, and will place all purchase and sale orders with respect to the Sub-Advised Portion. Franklin will have full responsibility for all investment advisory services provided to the Fund under the Investment Management Agreement. (b) Both Franklin and K2 may place purchase and sale orders on behalf of the Fund. (c) Unless otherwise instructed by Franklin or the Board, and subject to the provisions of this Agreement and to any guidelines or limitations specified from time to time by Franklin or the Board, K2 shall report daily all transactions effected by K2 on behalf of the Fund to Franklin and to other entities as reasonably directed by Franklin or the Board. (d) For the term of this Agreement, K2 shall provide the Board at least quarterly, in advance of the regular meetings of the Board, a report of its activities hereunder on behalf of the Fund and its proposed strategy for the next quarter, all in such form and detail as requested by the Board. Any team members shall also be available to attend such meetings of the Board as the Board may reasonably request. (e) In performing its services under this Agreement, K2 shall adhere to the Fund’s investment objectives, policies and restrictions as provided in the Fund's Prospectus and Statement of Additional Information, and in the Trust’s Agreement and Declaration of Trust, and to the investment guidelines most recently established by Franklin and shall comply with the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”) thereunder in all material respects. (f) In carrying out its duties hereunder, K2 shall comply with all reasonable instructions of the Fund or Franklin in connection therewith. Such instructions may be given by letter, e-mail, telex, telefax or telephone confirmed in writing. (g) Franklin shall be responsible for the distribution to the Trust of a copy of PartII of K2’s Form ADV, as may be required under U.S. federal securities laws. (h) Decisions on proxy voting will be made by Franklin. (i) K2 agrees that it will keep records relating to its services hereunder in accordance with all applicable laws, and in compliance with the requirements of Rule 31a-3 under the Investment Company Act of 1940 (the “Investment Company Act”), K2 hereby agrees that any records that it maintains for the Fund are the property of the Fund, and further agrees to surrender promptly to the Fund any of such records upon the Fund’s request, provided that K2 may keep a copy of such records. K2 further agrees to arrange for the preservation of the records required to be maintained by Rule 31a-1 under the Investment Company Act for the periods prescribed by Rule 31a-1 under the Investment Company Act. 2. In performing the services described above, K2 shall use its best efforts to obtain for the Fund the most favorable price and execution available. Subject to prior authorization of appropriate policies and procedures by the Board, K2 may, to the extent authorized by law and in accordance with the terms of the Investment Management Agreement and the Fund’s Prospectus and Statement of Additional Information, cause the Fund to pay a broker who provides brokerage and research services an amount of commission for effecting a portfolio investment transaction in excess of the amount of commission another broker would have charged for effecting that transaction, in recognition of the brokerage and research services provided by the broker, viewed in terms of either the particular transaction or K2’s overall responsibilities with respect to accounts managed by K2. K2 may use for the benefit of its other clients any such brokerage and research services that K2 obtains from brokers or dealers.
